Citation Nr: 0518381	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  98-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to non-service-connected pension benefits, to 
include the question of whether new and material evidence has 
been received to reopen a prior final decision finding that 
injuries the veteran sustained on February 16, 1992 were the 
result of his own willful misconduct.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.

In May 1992, the veteran filed a claim for non-service-
connected pension benefits as a result of injuries he 
sustained in a motorcycle accident on February 16, 1992.  In 
December 1992, the RO determined that the injuries were due 
to his own willful misconduct.  Accordingly, his claim was 
denied.  He was notified of the RO's determination, and of 
his appellate rights, but he did not initiate an appeal 
within one year.  As a result, the RO's decision became 
final.

In April 1998, the veteran sought to reopen his claim for 
non-service-connected pension benefits.  The RO denied his 
claim later that same month, finding that new and material 
evidence had not been received to reopen the prior final 
determination that the injuries he sustained on February 16, 
1992 were the result of his own willful misconduct.  The 
veteran appealed the RO's determination to the Board of 
Veterans' Appeals (Board), and the Board denied the claim in 
January 1999.

The veteran appealed the Board's January 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
On November 9, 2000-while the veteran's appeal to the Court 
was pending-the President signed into the law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  In May 2001, the Court 
vacated the Board's January 1999 decision and remanded it for 
consideration of the VCAA and other applicable law.

In June 2002, the Board ordered internal development of the 
veteran's claim.  Additional evidence was received; however, 
in May 2003 the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that had permitted 
the Board to obtain and review new evidence without obtaining 
a waiver from the appellant.  Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, in October 2003, the Board once again remanded 
the claim to the RO.  The RO took further action on the 
claim, and the case was returned to the Board in May 2005.

In his submissions to the Court, the veteran raised the 
matter of his entitlement to non-service-connected pension 
benefits on the basis of disabilities unrelated to the 
accident on February 16, 1992.  Consequently, and for 
purposes of clarity, the Board has re-characterized the issue 
on appeal as set forth above, on the title page.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the record shows that VCAA notice 
letters were sent to the veteran on three occasions; in 
November 2002, March 2003, and March 2004.  Unfortunately, 
none of those letters adequately informed him of the 
information and evidence that is necessary to substantiate 
his claim.  Specifically, none of the letters notified him 
that, in order to have the disabling effects of injuries 
arising from his February 16, 1992 accident considered in the 
context of his pension claim, new and material evidence needs 
to be obtained to reopen the prior final decision finding 
that those injuries were the result of his own willful 
misconduct.  Under the circumstances, a remand is required in 
order to afford the veteran full procedural due process of 
law.

As noted above, the Board remanded this case in October 2003, 
following the receipt of additional evidence.  Although the 
RO reviewed the additional evidence on remand, and furnished 
the veteran with SSOC's in June and December 2004, it does 
not appear from the SSOC's that the RO specifically 
considered the question of whether new and material evidence 
had been received to reopen the matter of whether the 
injuries sustained on February 16, 1992 were the result of 
the veteran's own willful misconduct.  Nor did the RO include 
in the SSOC's the rating criteria used to assess his 
disabilities under 38 C.F.R. § 4.17.  This needs to be 
corrected.  See 38 C.F.R. § 19.31 (2004).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a new VCAA notice letter 
relative to the claim here on appeal.  The 
letter must include, among other things, the 
text of the pre-August 29, 2001 version of 
38 C.F.R. § 3.156(b).  The letter must also 
include a statement to the effect that the 
veteran is responsible for providing new and 
material evidence showing that the February 
16, 1992 accident was not caused by his own 
willful misconduct, to include operating a 
motor vehicle while under the influence of 
alcohol, operating a motor vehicle while 
under the influence of controlled dangerous 
substances, and operating a motor vehicle at 
excessive speed.  The veteran should be 
informed that the kind of evidence he needs 
to submit in order to reopen the matter is 
evidence that demonstrates that there were 
other proximate causes of the accident, such 
as animals or objects in the roadway, and 
that such evidence might include, but is not 
limited to, eyewitness accounts of the 
accident; insurance reports concluding that 
he was not at fault for the damage done to 
the vehicles involved; newspaper reports of 
other similar accidents caused by ducks at 
the same location; a medical opinion that he 
was sober at the time of the accident; and/or 
an accident reconstruction report 
demonstrating that he was operating his 
motorcycle at a safe speed at the time of the 
accident.  He should be given a reasonable 
opportunity to respond to the letter, and any 
response and/or materials received should be 
associated with the claims file.

2.  Thereafter, take adjudicatory action on 
the veteran's claim.  In doing so, 
specifically consider whether new and 
material evidence has been received to reopen 
the prior final decision finding that the 
injuries the veteran sustained on February 
16, 1992 were the result of his own willful 
misconduct and, if not, whether he has other, 
innocently acquired disabilities that are of 
sufficient severity so as to satisfy the 
basic eligibility requirements for non-
service-connected pension benefits.  If any 
benefit sought is denied, issue him an SSOC.  
The SSOC should include, among other things, 
a citation to, and summary of, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5211-5215; 
38 C.F.R. § 4.97, Diagnostic Code 6602; 
38 C.F.R. § 4.104, Diagnostic Code 7101; 
38 C.F.R. § 4.115a; 38 C.F.R. § 4.115b, 
Diagnostic Code 7528; and the current and 
former criteria used for rating hepatitis C 
and disabilities of the cervical spine.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


